TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00667-CV


Andrew LeMaster, Appellant

v.

Source1 Solutions and Dana Richie, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-05-003905, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Andrew LeMaster has filed a motion for a fourth extension of time to file
his appellant's brief.  We have so far granted three motions, granting appellant the full time
requested.  In granting the last extension, we stated that no further extensions would be granted. 
However, due to the circumstances presented, we will grant appellant one final extension.  We
ORDER appellant to file his brief no later than May 29, 2007.  No further extensions will be granted,
and if appellant does not timely file his brief, his appeal will be dismissed for want of prosecution. 
See Tex. R. App. P. 42.3(b).
	It is ordered May 16, 2007.

Before Chief Justice Law, Justices Puryear and Henson
Filed:   May 16, 2007